Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claims 8-12 were elected for examination without traverse.  Claims 1-7 were non-elected and are withdrawn from consideration.  Claims 1-7 must be cancelled before a notice of allowance can be issued.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/JASON LAU/Primary Examiner, Art Unit 3762